973 A.2d 411 (2009)
Steven D. HECHINGER, John G. Bergdoll, Josephine M. Wagaman, Petitioners
v.
H. Stanley REBERT the District Attorney of York County, Court of Common Pleas of York County, Pennsylvania, the Honorable Richard K. Renn, President Judge, Respondents.
No. 38 MM 2009.
Supreme Court of Pennsylvania.
May 27, 2009.

ORDER
PER CURIAM.
AND NOW, this 27th day of May, 2009, the Application for Leave to File Original Process is GRANTED to the extent that it requests leave to file original process, and is DENIED in all other respects. The Petition for Writ of Mandamus and/or Extraordinary Relief is also DENIED. The Prothonotary is directed to strike the jurist's name from the caption.